JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed April 25, 2008, be affirmed. The district court’s finding that appellant had engaged in bad faith litigation is not clearly erroneous. See American Hosp. Ass’n v. Sullivan, 938 F.2d 216, 222 (D.C.Cir.1991). Additionally, given the findings of appellant’s egregious conduct after judicial warning that has caused appellees to spend unnecessary amounts to defend a baseless lawsuit, even after the Magistrate Judge proposed to reduce the amount of fees appellant would have to pay, the district court acted within its discretion by ordering appellant to pay to appellees $630,043.32 in attorneys’ fees and expenses as a sanction for appellant’s bad faith conduct. See Chambers v. NASCO, Inc., 501 U.S. 32, 55-57, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.